In a consolidated action brought in the City Court of Mount Vernon by a tenant in an apartment building to recover damages for personal injuries, and by her husband for medical expenses and loss of services, against Sram Realty Corporation, the owner of the building, and Watson Elevator Co., Inc., which *785allegedly serviced and maintained an elevator therein, Sram Realty Corporation served a cross complaint for judgment over. The tenant, Margrethe Arntsen, was injured when she fell in a hallway adjacent to the door leading to the elevator on the floor of the building on which she lived. It was alleged that the door to the elevator shaft had opened although the self-service automatic elevator was not at the floor. The court, before which the action was tried without a jury, found in favor of the tenant and her husband against Sram Realty Corporation and Watson Elevator Co. and dismissed the cross complaint. Watson Elevator Co. appeals from so much of the judgment entered thereon as is against it and in favor of the tenant and her husband, and Sram Realty Corporation appeals from so much of said judgment as is against it and in favor of the tenant and her husband and Watson Elevator Co. Judgment unanimously affirmed, with1 one bill of costs to the respondents, payable by the appellant and the appellant-respondent. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ. Murphy, J., deceased.